                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     *
                                             *
               v.                            *               Criminal No. 1:17-cr-10243-IT-1
                                             *
CHRISTOPHER CONDRON,                         *
                                             *
               Defendant.                    *

                              PRETRIAL SCHEDULING ORDER

                                          May 31, 2019

       It is hereby ORDERED that:

       1.      Trial shall commence on December 9, 2019 at 9:00 a.m.

       2.      Oppositions to motions in limine, if any, shall be filed with supporting

memoranda by July 26, 2019.

       3.      Statements (as defined in 18 U.S.C. § 3500(e) and Fed. R. Crim. P. 26.2(f)) of

witnesses each party intends to call in its case-in-chief shall be produced by October 10, 2019.

       4.      The government shall by October 10, 2019:

               (a)    Absent written objection, provide the defendant with the names and

                      addresses of witnesses the government intends to call at trial in its case-in-

                      chief. If the government subsequently forms an intent to call any other

                      witness, the government shall promptly notify the defendant of the name

                      and address of that prospective witness; and

               (b)    Absent written objection, provide the defendant with copies of the exhibits

                      and a premarked list of exhibits the government intends to offer in its

                      case-in-chief. If the government subsequently decides to offer any

                      additional exhibit in its case-in-chief, the government shall promptly
                       provide the defendant with a copy of the exhibit and a supplemental

                       exhibit list.

       5.      The defendant shall by November 11, 2019:

               (a)     Absent written objection, provide the government with the names and

                       addresses of the witnesses the defendant intends to call in his case-in-

                       chief. If the defendant subsequently forms an intent to call any other

                       witness in his case-in-chief, he shall promptly notify the government of

                       the name and address of that witness; and

               (b)     Absent written objection, provide the government with copies of the

                       exhibits and a premarked list of the exhibits the defendant intends to offer

                       in his case-in-chief. If the defendant subsequently decides to offer any

                       additional exhibits in his case-in-chief, he shall promptly provide the

                       government with a copy of the exhibit and a supplemental exhibit list.

       6.      The government shall by November 18, 2019:

               (a)     Disclose to the defendant the exculpatory information identified in Local

                       Rule 116.2 that has not been previously produced;

               (b)     Disclose to the defendant a general description (including the approximate

                       date, time, and place) of any crime, wrong, or act the government proposes

                       to offer pursuant to Fed. R. Evid. 404(b);

       7.      The parties shall by November 25, 2019, file a written stipulation of any facts

that they agree are not in dispute.

       8.      A hearing on Motions in Limine shall be held on August 13, 2019 at 2:30 p.m.

       9.      The Final Pretrial Conference shall be held on December 3, 2019 at 2:30 p.m.



                                                 2
       10.    The following period(s) of time are excluded for Speedy Trial Act purposes,

pursuant to 18 U.S.C. § 3161(h), for the reasons stated at the Status Conference: June 17, 2019

to December 9, 2019.



NOTE: IF THE COURT RESCHEDULES THE TRIAL, ALL SUBMISSION DATES IN
THIS ORDER REMAIN IN EFFECT UNLESS COUNSEL FILE A MOTION SEEKING
LEAVE OF COURT TO MODIFY THEM TO SPECIFICALLY DESIGNATED DATES.


Date: May 31, 2019                                  /s/ Indira Talwani
                                                    United States District Judge




                                               3
